United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEFENSE AGENCIES, DEFENSE FINANCE &
ACCOUNTING SERVICE, Indianapolis, IN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1336
Issued: December 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 6, 2012 appellant, through her attorney, filed a timely appeal from January 25
and April 27, 2012 merit decisions of the Office of Workers’ Compensation Programs (OWCP)
denying her occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed a
right de Quervain’s tendinitis causally related to factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 2, 2011 appellant, then a 38-year-old accounting technician, filed an
occupational disease claim alleging tendinitis of the right wrist as a result of her federal
employment duties. She stated that the tendinitis in her wrist was caused by typing which had
worsened, causing pain from her fingers to her elbow. Appellant first became aware of her
condition on April 13, 2011 and of its relationship to her employment on April 17, 2011. She
notified her supervisor and stopped work on April 19, 2011. Appellant’s supervisor reported
that, although appellant provided notice of her injury on April 19, 2011 she did not indicate that
it was work related until May 11, 2011.
In prescription notes and reports dated April 20 and April 26, 2011, Kathleen Goetz, a
nurse practitioner, reported that appellant sought emergency treatment for right wrist pain and
diagnosed acute tendinitis of the right wrist.
In an April 20, 2011 diagnostic report, Dr. John J. Picano, a Board-certified diagnostic
radiologist, reported that an x-ray of the right wrist showed no acute fracture or dislocation.
In a May 6, 2011 medical report, Dr. Elemer Raffai, a Board-certified orthopedic
surgeon, reported that physical examination of the right wrist revealed tenderness to palpation
and extensor tendon of the thumb with a positive Finkelstein test. He diagnosed de Quervain’s
tendinitis and provided appellant with a Depo injection. In a May 16, 2011 follow-up note,
Dr. Raffai noted that appellant had improved and was no longer experiencing pain in her right
wrist. He further noted that, if her pain worsened, surgery could be an alternative option.
By letter dated June 14, 2011, OWCP informed appellant that the evidence of record was
insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and was asked to respond to the questions provided in the letter within 30 days. In
response, she submitted a position description for an accounting technician.
By decision dated August 24, 2011, OWCP denied appellant’s claim finding that the
medical evidence did not establish that her de Quervain’s tendinitis was causally related to the
established work-related events.
On September 16, 2011 appellant requested review of the written record before the
Branch of Hearings and Review.
In a May 3, 2011 magnetic resonance imaging (MRI) scan of the right wrist, Dr. John R.
Restivo, a Board-certified diagnostic radiologist, reported that the MRI scan was essentially
unremarkable with minimal edema and no evidence for tenosynovitis.
In a September 23, 2011 medical report, Dr. Raffai noted that appellant’s condition had
improved for a few months but that the pain in the right wrist had reappeared. He treated
appellant with another Depo injection in the right shoulder and noted that she might eventually
require a de Quervain’s release. Dr. Raffai stated that she complained of right shoulder pain with
positive Hawkins and positive Neer signs.

2

In an October 20, 2011 MRI scan of the right shoulder, Dr. Andrew Sternick, a Boardcertified diagnostic radiologist, reported that there was no evidence of a full-thickness or partialthickness tear of the supraspinatus and no evidence of a rotator cuff tear.
By decision dated January 25, 2012, the Branch of Hearings and Review affirmed the
August 24, 2011 decision. It found that medical evidence did not demonstrate that appellant’s
right de Quervain’s tendinitis was causally related to the accepted work activities.
By letter dated January 27, 2012, appellant requested reconsideration of the hearing
representative’s decision. She stated that her duties as an accounting technician involved input
and typing all day through the use of a computer, key pad and number pad. Appellant had
worked as an accounting technician for five years and she provided another position description
for an accounting technician and February 29, 2012 physical therapy notes.
In a February 13, 2012 medical report, Dr. Raffai reported that appellant’s right wrist
de Quervain’s tendinitis was caused by repetitive motion injury at work. In an April 11, 2012
report, he opined that her “hand and wrist problem was related to weight repetitive motion
computer use work type of problem that she has due to excessive use at work.”
By decision dated April 27, 2012, OWCP affirmed the January 25, 2012 decision finding
that the evidence failed to establish that appellant’s right de Quervain’s tendinitis was causally
related to factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.

2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Supra note 2.

3

To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.6 The opinion of the physician must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion.7
ANALYSIS
OWCP accepted that appellant performed typing and used a computer as an accounting
technician. It denied her claim on the grounds that the medical evidence failed to establish a
causal relationship between her work activities and her right de Quervain’s tendinitis. The Board
finds that the medical evidence of record is insufficient to establish that appellant sustained right
de Quervain’s tendinitis causally related to her employment as an accounting technician.
In medical reports dated May 6, 2011 to April 11, 2012, Dr. Raffai diagnosed appellant
with right de Quervain’s tendinitis and provided notes on her course of treatment. In a
February 13, 2012 medical report, he reported generally that her right wrist de Quervain’s
tendinitis was caused by repetitive motion at work. In an April 11, 2012 report, Dr. Raffai stated
that appellant’s “hand and wrist problem is related to weight repetitive motion computer use
work type of problem that she has due to excessive use at work.”
The Board finds that the opinion of Dr. Raffai is not well rationalized. Dr. Raffai
diagnosed right de Quervain’s tendinitis and attributed appellant’s condition to repetitive motion
at work, primarily excessive repetitive motion computer use. While he stated an opinion
generally supportive of causal relationship, he did not provide an explanation of how appellant’s
employment duties would cause or contribute to the diagnosed condition. Dr. Raffai failed to
adequately describe appellant’s work duties, did not specify how long she worked as an
accounting technician, how many hours a day she worked and the frequency of other physical
movements and tasks. Moreover, it is unclear what duties and movements he is referring to
5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

7

James Mack, 43 ECAB 321 (1991).

4

when stating that appellant’s injury was caused by repetitive motion computer use. By failing to
provide a full medical history, it is unclear if appellant’s right de Quervain’s disease was
contributed to by nonoccupational factors. Medical reports without adequate rationale on causal
relationship are of diminished probative value and do not meet an employee’s burden of proof.8
The opinion of a physician supporting causal relationship must rest on a complete factual and
medical background supported by affirmative evidence, address the specific factual and medical
evidence of record and provide medical rationale explaining the relationship between the
diagnosed condition and the established incident or factor of employment.9 Dr. Raffai’s reports
do not meet that standard and are insufficient to meet appellant’s burden of proof.
The remaining medical evidence is also insufficient to establish appellant’s claim.
Dr. Picano’s April 20, 2011 diagnostic report stated that an x-ray of the right wrist showed no
acute fracture or dislocation. Dr. Restivo’s May 3, 2011 MRI scan of the right wrist revealed
normal as did Dr. Sternick’s October 20, 2011 MRI scan of the right shoulder. These diagnostic
reports do not address the issue of causal relationship.10 The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value.11 Further, the physical therapy and nurse notes do not constitute
competent medical evidence in support of a claim as physical therapists and nurse practitioners
are not physicians as defined under FECA.12 These reports are of no probative value.
In the instant case, the record lacks rationalized medical evidence establishing a causal
relationship between appellant’s injuries and her factors of federal employment as an accounting
technician. Thus, appellant has failed to meet her burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her right
de Quervain’s tendinitis is causally related to factors of her employment as an accounting
technician.

8

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

9

See Lee R. Haywood, 48 ECAB 145 (1996).

10

S.E., Docket No. 08-2214 (issued May 6, 2009); C.B., Docket No. 09-2027 (issued May 12, 2010).

11

Id.

12

5 U.S.C. § 8102(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law; see also Jennifer L. Sharp, 48 ECAB 209 (1996); Thomas R. Horsfall, 48 ECAB 180 (1996);
Barbara J. Williams, 40 ECAB 649 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the April 27 and January 25, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 20, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

